Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 1 of 27 - Page ID#:
                                     484


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION
                                   AT COVINGTON

 NICHOLAS SANDMANN, by and            : CASE NO. 2:19-cv-00019-WOB-CJS
 through his parents and natural      :
 guardians, TED SANDMANN and          : JUDGE WILLIAM O. BERTELSMAN
 JULIE SANDMANN,                      :
                                      : JUDGE MAGISTRATE SMITH
             Plaintiffs,              :
                                      :
 v.                                   :
                                      :
 WP COMPANY LLC d/b/a THE             :
 WASHINGTON POST,                     :
                                      :
             Defendant.               :


                   PLAINTIFF’S BRIEF IN SUPPORT OF
                 MOTION FOR RELIEF FROM JUDGMENT,
          FOR RECONSIDERATION OF DISMISSAL WITH PREJUDICE,
                 AND FOR LEAVE TO AMEND COMPLAINT
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 2 of 27 - Page ID#:
                                     485


                                        INTRODUCTION

       On July 26, 2019, this Court granted the motion to dismiss filed by Defendant WP

Company, LLC, d/b/a The Washington Post (the “Post”), and dismissed Plaintiff’s complaint with

prejudice (the “Order”). [Doc. 47]. Plaintiff contends that it was an error to dismiss the Complaint

with prejudice without providing Plaintiff an opportunity to file an amended complaint. Dismissal

with prejudice is a particularly Draconian result given that Plaintiff has not previously sought leave

to amend his Complaint, and it certainly is not in the spirit of the Federal Rules of Civil Procedure,

which require courts to permit amendments liberally. The Court entered judgment on the same

day, [Doc. 48], thereby precluding any attempt by Plaintiff to seek further relief from the Court,

including seeking leave to file an amended complaint, prior to entry of judgment. Plaintiff,

therefore, brings this timely motion requesting that the Court (1) set aside the judgment entered in

this matter, (2) reconsider the grant of dismissal, particularly dismissal with prejudice, and (3)

grant Plaintiff leave to amend his Complaint. A proposed First Amended Complaint is attached

hereto as Exhibit A for the Court’s consideration.

       The Court’s Order and entry of judgment is incorrect in three key respects and should be

reconsidered in order to correct manifest errors of fact and law. First, the Court incorrectly

determined that the False and Defamatory Accusations identified in the Complaint (the

“accusations”) were not “of and concerning” Nicholas, as required to support a claim for

defamation. This holding includes factual errors and demonstrates an apparent misapprehension

by the Court of the import of certain allegations in Plaintiff’s Complaint. Plaintiff specifically

pled in his Complaint that Nicholas was identified by the Post in its articles as the subject of its

accusations. By embedding the “Taitano Video” in the articles published online, the Post included

a still frame showing a close-up of Nicholas’ face and a video that focused primarily on Nicholas’



                                                  1
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 3 of 27 - Page ID#:
                                     486


face. In the Order, however, the Court incorrectly held that the articles did not include a “picture”

of Nicholas. The Court also indicated that it relied on “two YouTube videos” in reaching its

decision. While there are two videos identified in the Complaint with YouTube links, the Taitano

Video was not one of those two videos – and it is primarily through the publication of the Taitano

Video that the Post identified Nicholas as the subject of its accusations. This error requires that

the judgment be set aside, the grant of the motion to dismiss be reversed, and the motion for leave

to amend be granted. A review of Plaintiff’s proposed First Amended Complaint demonstrates

very clearly that all of the Post’s accusations include a “picture” of Nicholas in the form of a still

frame from a video and the video itself such that Nicholas was readily identifiable by the public,

and certainly by friends and acquaintances, as the “teen” who was the subject of the Post’s

accusations.

       Second, the Court incorrectly determined that the accusations by the Post were not capable

of being proven true or false and were therefore protected opinion. This determination was based

on both factual and legal errors. As a factual matter, the Court failed to take judicial notice of the

Editor’s Notes and Corrections (the “Editor’s Notes”) upon which both the Post and Plaintiff relied

in arguing the motion to dismiss. Those Editor’s Notes were not published until March 1 –

approximately ten (10) days after Plaintiff filed his Complaint against the Post. The Editor’s Notes

demonstrate that the Post’s own editors, after reviewing Plaintiff’s Complaint, the Post’s articles,

and the available evidence, determined that certain key accusations against Nicholas were proven

false by that evidence. Not only did they make that determination, but they advised their readers

that those accusations were statements of fact that had been proven false. As one example, the

Editor’s Note added to the online Fourth Article states clearly that the editors revised the article

“to eliminate Nathan Phillips’s claim that one student blocked him from moving, which is



                                                  2
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 4 of 27 - Page ID#:
                                     487


contradicted by available video” (emphasis added). The Court engaged in an extensive analysis

of the Post’s use of the word “blocked” – including considering dictionary definitions and

inapplicable unpublished foreign case law – but failed to take into account that the Post’s own

editors determined after thorough review that whether Phillips was “blocked” is in fact a statement

“capable of being proved objectively incorrect.”

       The Post presented the Editor’s Notes to the Court first by attaching them to its motion to

dismiss, and because both parties made written and oral arguments based on the Editor’s Notes,

Plaintiff reasonably believed that the Court would in fact consider them. Because the Court refused

to consider them, however, Plaintiff should be granted leave to file his proposed First Amended

Complaint, which sets out the text of all of the Editor’s Notes, clearly establishing which

accusations the Post itself advised its readers were false statements of fact.

       As a legal matter, the Court misapprehended in a few respects Plaintiff’s allegations about

Nathan Phillips’ false and defamatory statements that were republished by the Post. The Court

improperly determined that Phillips was making truthful statements about his feelings and factual

observations and that the Post had no reason to doubt the veracity of his statements. However,

Plaintiff alleged in his Complaint that Phillips was lying and was not trustworthy, and it was

therefore improper for the Court to find that “Phillips did not see it that way” or that Phillips

“concluded that he was being ‘blocked’ and not allowed to ‘retreat.’” Plaintiff alleged – and has

been more explicit in making these allegations in his proposed First Amended Complaint – that

Phillips was purporting to give a factual narrative of the January 18 events in his interviews and

that his entire narrative was fabricated. The factual events did not occur as Phillips said they did,

and he was not actually frightened or threatened by Nicholas or his classmates. Instead, Phillips

intentionally created a false narrative for the express purpose of stirring up a public controversy,



                                                  3
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 5 of 27 - Page ID#:
                                     488


similar to the controversy he started in Michigan a few years ago by making similar accusations

against a group of college students. Thus, when this Court made a determination about how

Phillips “felt” or how he “interpreted” Nicholas’ actions, the Court was implicitly giving

credibility to Phillips’ statements – which is improper on a motion to dismiss where Plaintiff has

pled that Phillips was lying and did not actually feel or interpret any of the events in the way he

stated.

          Indeed, everyone agrees on one thing – Nicholas stood still when Phillips walked up to him

and stopped directly in front of him. If Nicholas stood still, then any statement that characterizes

his standing still as some type of action – whether that action is described as taunting or swarming

or blocking – must necessarily be false. Nicholas took no action whatsoever, and any statement

that describes him as taking any action is provably false. Moreover, because Phillips stopped in

front of Nicholas and made no effort to pass through or by him, it is absolutely false for Phillips

to have claimed that he was blocked.

          Additionally, the Post had significant cause to be suspicious of Phillips’ narrative. A

simple Google search for Phillips’ name would have revealed that Phillips is a prolific protester –

the Post even had previously published articles about Phillips’ protest activities. This Court found

that Phillips disclosed the reasons for his “perceptions,” including his “memories of past

discrimination,” such that there were “no undisclosed facts,” but that finding is incorrect. Plaintiff

alleged in his Complaint that Phillips had an ulterior motive for lying about the January 18 incident

and that the Post should have known that, but those allegations were not recognized by the Court

in its Order. In his proposed First Amended Complaint, Plaintiff has added significant detail to

those allegations – including Phillips’ prior episode of very similar allegations against students,

his criminal background, his lies about serving in Vietnam, his inconsistent and contradictory



                                                  4
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 6 of 27 - Page ID#:
                                     489


statements about the January 18 incident, and his extensive protest history, even including a protest

on the steps of the Trump International Hotel in Washington, D.C. in 2017. The Post’s readers

had none of these facts, which would have put them in a better position to judge whether Phillips

was being truthful in his narrative about the January 18 events or whether he was inventing the

entire story, including his purported “feelings.” The Post knew, or should have known, that

Phillips was an unreliable witness as a result of his bias and that it would be negligent to publish

his narrative as fact without any investigation. As a result of these factual and legal errors, the

Court incorrectly concluded that the accusations were opinion because they were not capable of

being proven true or false, and Plaintiff should be granted relief from the Court’s Order and

judgment so that he can file his First Amended Complaint, which adds allegations that more clearly

define this issue.

        Third, the Court incorrectly held that the accusations about Nicholas were not capable of

a defamatory meaning that would constitute defamation per se. This incorrect holding also was

based on both legal and factual errors. As a factual matter, the Court failed to take into account

the overall context within which the accusations were published when the Court found that “it is

unreasonable to construe the article as meaning that Sandmann ‘engaged in racist conduct.’”

Taken completely out of context – as both the Post and the Court did with their “charts” of the

false statements – a reasonable reader might conclude that the accusations were not defamatory.

But the law is settled that the accusations must be read in context. Plaintiff’s initial Complaint

included allegations describing the context, but the proposed First Amended Complaint describes

the context with more particularity. At a different time in history, it likely would not be considered

defamatory to say that someone is wearing a “Make America Great Again” cap or is chanting

“Build the wall.” In today’s social climate, however, those accusations are absolutely defamatory



                                                  5
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 7 of 27 - Page ID#:
                                     490


– indeed, the January 18 events would never have become the subject of such extensive media

coverage and public scrutiny had it not been for the fact that Nicholas’ actions were portrayed by

the Post and other outlets as being racist. This Court’s holding that those accusations constitute

nothing more than “attributing to an individual ‘membership in a political party’” ignores the entire

context of the articles and of those particular accusations. Plaintiff’s proposed First Amended

Complaint includes specific allegations, including by citing articles published by the Post, that

many people today consider the MAGA cap or the “Build the Wall” chant to be explicitly racist.

Indeed, the MAGA cap has been compared to a “white hood” – certainly such a comparison

exemplifies the extent to which the MAGA cap is considered to be racist.

       The First Amended Complaint also highlights the context with respect to the tweet from

President Donald Trump just days earlier regarding Senator Elizabeth Warren. Throughout its

reporting, the Post linked the January 18 incident with President Trump’s tweet. President Trump

was broadly criticized for referring to Sen. Warren as “Pocahontas” and for making a comment

about the Native American massacre at Wounded Knee. In that context, the Post’s portrayal of

Nicholas as a white, Catholic, pro-life student wearing a MAGA cap takes on an entirely larger

meaning when the purported “victim” is a Native American elder and purported Vietnam veteran.

And that Native American elder is the one who made the false accusation regarding the “Build the

wall” chant. It is not necessary to look outside the four corners of the articles for this context –

the comparison is made repeatedly throughout the Post’s articles about Nicholas and the January

18 incident.

       In addition to these factual errors relating to the overlooked context of the articles, the

Court committed legal errors in holding that the accusations were not defamatory. The Court’s

charge on a motion to dismiss is to determine whether challenged statements, in the context of the



                                                 6
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 8 of 27 - Page ID#:
                                     491


entire publication, are capable of bearing a defamatory meaning. If the statements are capable of

bearing more than one meaning, the determination of which meaning a reasonable reader would

attribute to the statement is for a jury. A number of the cases cited by the Post and the Court are

cases that were adjudicated on summary judgment or after trial. But a motion to dismiss should

be granted only if no reasonable reader could attribute a defamatory meaning to the accusations.

       Although that is a legal question in the first instance, it cannot be “irrelevant that Sandmann

was scorned on social media,” as this Court indicated in its Order. The very question of whether

statements are defamatory in Kentucky is whether they tend to expose the plaintiff to “public

hatred, contempt, scorn, obloquy, or shame.” If Nicholas was subject to scorn on social media as

a result of the Post’s accusations, as this Court explicitly recognized that he was, then the

accusations were by definition defamatory. “Social media” no longer describes a minority fringe

group and certainly is not a group like those referenced by the Court “whose standards are so anti-

social that it is not proper for the courts to recognize them.” Nor can a reasonable reader be defined

to exclude someone “who reads the Internet and posts comments” as the Post urged the Court

during oral argument. The Post maintains a huge presence on “social media” with nearly 90

million different individuals visiting its website every month, and it publishes its articles

electronically to over 20 million people who follow or subscribe to its Twitter pages, Facebook

pages, and YouTube channels. A recent survey by Pew Research Center indicated that 72% of

American adults use social media and that more individuals get news from social media than from

print newspapers. It is clear by reading the Post’s own articles about the January 18 incident that

Nicholas was subject to public hatred, contempt and scorn, not only on social media but generally

by the public. It is not necessary to go outside the four corners of the articles to determine that the




                                                  7
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 9 of 27 - Page ID#:
                                     492


accusations against Nicholas were defamatory, and these allegations have been clarified and

amplified in the proposed First Amended Complaint.

                                            ARGUMENT

        Plaintiff’s three-part motion is aimed at achieving a single goal – the vacating of the

judgment so that the Court can reconsider the dismissal of the Complaint, particularly the dismissal

with prejudice, and grant Plaintiff leave to amend his Complaint by filing the attached First

Amended Complaint. To that end, Plaintiff will first address the standards to be applied in

considering each of the three motions. Then Plaintiff will address the substantive errors in the

Order that satisfy the requirements for the grant of each of the three motions.

I. STANDARD FOR GRANTING MOTIONS
    A. Motion for Relief from Judgment
        Federal Rule of Civil Procedure 60(b) provides in relevant part that:

        On motion and just terms, the court may relieve a party or its legal representative from a
        final judgment, order, or proceeding for the following reasons:

                (1) mistake, inadvertence, surprise, or excusable neglect;
                ...
                (6) any other reason that justifies relief.

A motion for relief for judgment under Rule 60(b) provides an “opportunity for the court to correct

manifest errors of law or fact. . . .” GEICO Indem. Co. v. Crawford, 36 F. Supp. 3d 735, 738 (E.D.

Ky. 2014) (citation omitted). Rule 60(b)(1) applies where a substantive legal error is asserted.

See, e.g., Jones v. Kolb, 91 Fed. Appx. 367 (6th Cir. 2003). Rule 60(b)(6) applies where the other

5 reasons are not applicable but the court determines that “extraordinary circumstances” are

present that justify the requested relief. Id.

        In this case, Plaintiff seeks relief under Rule 60(b)(1) and (6) to correct this situation where

the Court overlooked and/or misapprehended certain of Plaintiff’s allegations, which resulted in


                                                    8
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 10 of 27 - Page ID#:
                                     493


 an order granting a motion to dismiss that did not take as true all of Plaintiff’s well-pled allegations.

 It is particularly appropriate to grant relief in this case where the Court granted the Post’s motion

 to dismiss with prejudice and entered judgment on the same day without providing Plaintiff any

 opportunity to request leave to amend his Complaint after learning of the Court’s

 misapprehensions but before judgment was entered. As set forth in detail below, the expanded

 allegations in Plaintiff’s proposed First Amended Complaint clarify all of the issues raised in the

 Order, and Plaintiff should therefore be entitled to relief from the judgment in order to file his First

 Amended Complaint.

     B. Motion for Reconsideration of Order
         Plaintiff also seeks reconsideration of this Court’s Order granting the Post’s motion to

 dismiss pursuant to Federal Rule of Civil Procedure 59(e), which provides that “[a] motion to alter

 or amend a judgment must be filed no later than 28 days after the entry of the judgment.”

         The grant of relief under Rule 59(e) is appropriate where “the court has misapprehended

 the facts, a party’s position, or the controlling law.” Barber ex. rel. Barber v. Colorado Dept. of

 Revenue, 562 F.3d 1222, 1228 (10th Cir. 2009). The grant of relief under Rule 59(e) is also

 appropriate where it is determined that the judgment should be reversed so that a plaintiff can be

 granted leave to file an amended complaint. See, e.g., Foman v. Davis, 83 S. Ct. 227 (1962)

 (reversing court of appeals’ denial of plaintiff’s Rule 59(e) motion “in order to allow amendment

 of the complaint”).

         As discussed supra, it is particularly appropriate to grant such relief here, where the Court

 granted the dismissal of Plaintiff’s Complaint with prejudice without permitting Plaintiff an

 opportunity to seek leave to amend his Complaint prior to entering judgment.




                                                    9
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 11 of 27 - Page ID#:
                                     494


    C. Motion for Leave to Amend Complaint
        Federal Rule of Civil Procedure 15(a)(2) governs obtaining leave of court to amend a

 complaint and provides that “the court should freely give leave when justice so requires.” The

 United States Supreme Court has instructed that “this mandate is to be heeded.” Foman, 83 S. Ct.

 at 228. The only bases for denying a motion for leave to amend are “if the amendment is brought

 in bad faith, for dilatory purposes, results in undue delay or prejudice to the opposing party, or

 would be futile.” Malloy v. Watchtower Bible & Tract Soc’y, 2019 WL 190344, at *1 (6th Cir. Jan.

 2, 2019). The Sixth Circuit has held that “[d]elay that is neither intended to harass nor causes any

 ascertainable prejudice is not a permissible reason, in and of itself, to disallow an amendment of a

 pleading.” Moore v. City of Paducah, 790 F.2d 557, 562 (6th Cir. 1986).

        Granting leave to amend would not be futile in this case, and the request is not interposed

 in bad faith. Plaintiff has attached a copy of his proposed First Amended Complaint and highlights

 in this brief what changes have been made and how those changes would cure the deficiencies

 identified in the Court’s Order. See, e.g., Alexander v. Eagle Mfg. Co., LLC, 714 Fed. Appx. 504,

 510 (6th Cir. 2017) (finding motion for leave to amend futile where plaintiff did not specify what

 changes the amendment would make by attaching copy of proposed amendment to its motion). As

 discussed in detail infra, the First Amended Complaint would clarify and expand upon a number

 of issues, correcting the instances where the Court relied upon inaccurate facts or assumptions

 based on a misunderstanding or overlooking of allegations in Plaintiff’s Complaint.

 II. THE ORDER CONTAINS LEGAL AND FACTUAL ERRORS
        A. The Court Incorrectly Held That the Articles Were Not Of And Concerning
           Nicholas.
        This Court incorrectly held that Plaintiff’s Complaint should be dismissed with respect to

 the First Article because “Sandmann is not specifically mentioned in the article.” [Doc. 47 at 14].



                                                 10
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 12 of 27 - Page ID#:
                                     495


 The Court held that the Second, Third, Fourth, and Fifth articles were subject to the same analysis

 as the First Article. [Doc. 47 at 27]. The Court relied on its incorrect factual conclusion that “[t]he

 First Article does not mention Sandmann by name, there is no identifiable description of him, and

 there is no picture of Sandmann in the article.” [Doc. 47 at 13].

           It appears that the Court reached this erroneous conclusion at least in part because it did

 not take into account the Taitano Video, which is the primary mechanism through which the Post

 identified Nicholas and published his face as the “face” of its accusations. The Court indicated

 that it considered only “the seven articles, the Tweets, and the two YouTube videos. . . .” [Doc.

 47 at 6]. In his initial Complaint, Plaintiff included YouTube links1 for two videos – the

 Banyamyan Video and the Sandmann Video. [See Doc. 1 at ¶ 63 n.1 and ¶ 65]. While the

 Complaint included numerous allegations about the Taitano Video and the Post’s use of it in all

 of its online reporting, it did not include a YouTube link for that video. Thus, it appears from the

 Order that the Court failed to consider the Taitano Video, which results in manifest error given

 Plaintiff’s extensive reliance on the Taitano Video in his Complaint.

           Plaintiff alleged in his Complaint that the First Article identified Nicholas and singled him

 out from the rest of his CovCath classmates as follows:

                  The First Article features Nicholas prominently by publication of the
                  @2020fight and/or Taitano Videos and emphasizing his alleged
                  involvement as the ‘one standing about a foot from the drummer’s face
                  wearing a relentless smirk.’

 [Doc. 1 at ¶ 114]. Plaintiff made similar allegations with respect to all of the Articles in the

 Complaint and alleged that Nicholas’ image was directly and prominently featured in the First,

 Second, Fourth, and Seventh Articles. [See Doc. 1 at ¶¶ 114, 119, 124, 131, 138, 144, 151 and Ex.


 1
     A “link” is a specific website address for the relevant content, including but not limited to URL
     links, URI links, and hyperlinks.

                                                    11
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 13 of 27 - Page ID#:
                                     496


 D-J]. Plaintiff also alleged the origin and shortcomings of the Taitano Videos, including that they

 were misleading because they showed “only a small portion of the interaction between Nicholas

 and Phillips. . . .” [Doc. 1 at ¶ 52]. The Taitano Video was a very short and misleading clip of

 video that supported the false narrative that Nicholas caused the confrontation because it failed to

 show the entire context of the incident, including the fact that it was Phillips who approached and

 stopped directly in front of Nicholas. Although Plaintiff made the allegations in the Complaint,

 the version of the First Article attached to the Complaint was an archived version that did not

 include the photographs or video cover images that would have been included when the article was

 originally published online. [See Doc. 1 at Ex. D].

        All of the online Articles – five (5) of the seven (7) Articles – embedded the Taitano Video.

 [See, e.g., Doc. 46 at 18 (Counsel for the Post: “Every online article had a video that accompanied

 it.”)]. Because the videos were embedded, they played from within the article, and there was not

 simply a hyperlink printed in the body of the article. Instead, the “placeholder” for the video was

 a still image from the video that was displayed before the video plays, which is referred to as a

 “video cover image,” or sometimes as a “thumbnail.” Every time the Post embedded the Taitano

 Video in each of its online Articles, the video cover image was a still image of a close-up of

 Nicholas’ face with Phillips standing directly in front of him and banging his drum.

        All of the Post online articles about the January 18 incident have been edited, and the Post

 online articles are not generally archived or cached online; therefore, it is difficult to locate

 versions of the articles as they were originally published. Because the Post policy provides that

 notices of correction generally are not included in changes to online articles, it can be difficult to

 ascertain what changes the Post has made to an online article and when those changes were made.

 See https://www.washingtonpost.com/policies-and-standards/#correctionspolicy (last visited Aug.



                                                  12
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 14 of 27 - Page ID#:
                                     497


 21, 2019). Following the Court’s Order, however, with its erroneous assertion that Nicholas was

 not sufficiently identified in the Post articles, Plaintiff has redoubled his efforts and has located

 additional evidence regarding the original articles.2 The proposed First Amended Complaint

 includes numerous supplemental allegations regarding how Nicholas was pictured and identified

 in the Post articles. For example, Plaintiff has located and included an archived version of the

 First Article from 6:32 pm on January 19 that includes a photograph of Nicholas’ face. [See First

 Amended Complaint at Exhibit A (“First Am. Compl.”) at ¶ 252]. Plaintiff has included a number

 of screenshots in his proposed First Amended Complaint, including from the archived article and

 from a page that still exists on the Post website showing the Taitano Video as it appeared when it

 was initially posted on January 19 – with a close-up of Nicholas’ face as the video cover image.

 Plaintiff has updated the proposed First Amended Complaint with allegations throughout,

 including with photographs and attached copies of articles, making it very clear that the Post’s

 articles singled out and identified Nicholas, and only Nicholas, primarily through publication of

 his face in the Taitano Video and the Taitano Video cover image included in all of the Post articles.

 [See First Am. Compl. at ¶¶ 75, 77, 274, 287-88, 302, 305-06].




 2
     In the instance of the Fifth Article, the original article that Plaintiff has recently located is
     substantively very different from the revised version of the article that was the basis of the
     allegations in the initial Complaint. The revised version of the Fifth Article that was included in
     the initial Complaint describes the CovCath students and says that “one of their members
     appeared to physically intimidate Nathan Phillips.” [See First Am. Compl. at ¶ 312 and Ex. K-
     2 (emphasis added)]. In connection with the motion to dismiss, counsel for the Post repeatedly
     addressed the fact that the article included the words “appeared to.” [See, e.g., Doc. 27-1 at 37;
     Doc. 46 at 50 (Counsel for the Post: “The Post had said, as I said before, an image appeared to
     show that Mr. Sandmann was physically intimidating Mr. Phillips.”)]. In fact, however, the
     original Fifth Article, which Plaintiff has now located in an archived format, does not include
     the words “appeared to” but instead asserts as an absolute matter of fact that “one of their
     members physically intimidated Nathan Phillips. . . .” [First Am. Compl. at 312 and Ex. K-1].

                                                    13
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 15 of 27 - Page ID#:
                                     498


        In Kentucky, the plaintiff does not have to be identified specifically in a defamatory article

 as long as the plaintiff’s “friends and acquaintances . . . familiar with the incident” would

 understand that the statements were about the plaintiff. See Stringer v. Wal-Mart Stores, Inc., 151

 S.W.3d 781, 794 (Ky. 2004) (citation omitted), overruled on other grounds by Toler v. Sud-

 Chemie, Inc., 458 S.W.3d 276 (Ky. 2014). If, after examining the libelous publication as a whole

 and in context, there exists any ambiguity as to whether the libel is of and concerning the plaintiff,

 the question must go to the jury. See, e.g., Restatement (Second) of Torts § 617 cmt. a (“[W]hether

 [publication] was of and concerning the plaintiff [is] ordinarily for the jury or trier of fact to

 determine.”); O’Brien v. Williamson Daily News, 735 F. Supp. 218, 223-24 (E.D. Ky. 1990), aff’d,

 931 F.2d 893 (6th Cir. 1991) (analyzing “the article as a whole” and finding that libelous “language

 can be understood to refer specifically to” the plaintiff and the “ultimate conclusion on the

 reasonableness of the allegedly libelous interpretation must lie with the finder of fact”).

        The allegations in the proposed First Amended Complaint demonstrate clearly that

 Nicholas was specifically targeted by the Post’s accusations related to the January 18 incident, and

 Plaintiff should be granted leave to amend his complaint to assert these allegations.

    B. The Court Incorrectly Held That The Articles Were Opinion and Not Capable of
       Being Proven True or False.
        The Court incorrectly dismissed the Complaint, with prejudice, after concluding that the

 Post’s accusations were protected opinion because they were not statements of fact capable of

 being proven true or false. This holding was based on both factual and legal errors.

        1. The Court did not consider the Post’s Editor’s Notes.

        The Court did not consider the Post’s Editor’s Notes, which establish that the Post editors

 determined – and advised their readers – that certain of their accusations against Nicholas were

 false statements of fact. [See Doc. 47 at 6 (“The Court excludes all other materials attached to the


                                                  14
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 16 of 27 - Page ID#:
                                     499


 parties’ briefs.”)]. The Post published several different Editor’s Notes – different versions for each

 of the online Articles, one in its print newspaper, and one in a stand-alone page on its website, as

 well as the deletion of a tweet. All of the original online Articles have been edited by the Post so

 that the current versions include one of these Editor’s Notes as a preface to the Article. The

 Editor’s Notes were all published on March 1 – approximately ten (10) days after Nicholas filed

 his lawsuit against the Post. Therefore, they could not have been included in the initial Complaint.

        The Post submitted two of the Editor’s Notes to the Court as part of its brief in support of

 its motion to dismiss the Complaint, and it identified and provided links for the Court to all of its

 Editor’s Notes. [Doc. 27-1 at 12-13 and Ex. 3]. The Post indicated that the Editor’s Notes were

 added to the Articles “in response” to Plaintiff’s retraction demand sent on February 14. [Doc. 27-

 1 at 12]. Plaintiff discussed the Editor’s Notes in his brief in opposition to the Post’s motion to

 dismiss. [Doc. 36 at 3-5]. Both sides argued the implications of the Editor’s Notes at length during

 the hearing on the Post’s motion to dismiss. [Doc. 46 at 29-32, 48-51]. Because the Editor’s Notes

 are now part of the current version of the online Articles, because they were published well after

 Plaintiff filed his Complaint, and because both sides argued the impact of the Editor’s Notes,

 Plaintiff reasonably believed that this Court would take into account the Editor’s Notes in ruling

 on the Post’s motion to dismiss.

        Because the Court did not consider the Editor’s Notes, however, it is necessary for Plaintiff

 to amend his Complaint to allege them. As indicated, they form a part of the current version of

 the Articles that are available online, and they indicate what the Post editors – not its litigation

 counsel – determined when they examined the Articles and the accusations about Nicholas

 contained therein. The proposed First Amended Complaint reproduces each of the Editor’s Notes

 and expressly alleges the relevance of the Editor’s Notes to each of the accusations identified in



                                                  15
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 17 of 27 - Page ID#:
                                     500


 the Complaint. [See First Am. Compl. at ¶¶ 216-229, 262, 270, 285, 300, 311, 324, 333, 340 and

 Ex. F thereto].

        The Editor’s Notes belie the Post’s litigation strategy claiming that its accusations against

 Nicholas were opinion and not facts capable of being proven true or false. For example, the Court

 spent significant effort, both during the hearing and in the Order, analyzing the Post’s republication

 of Phillips’ accusation that Nicholas “blocked” his way. [See, e.g., Doc. 46 at 37 (Court “Now,

 here’s the key statement. ‘He just blocked my way and wouldn’t allow me to retreat.’”); Doc. 47

 at 17-20 (discussing at length the term “blocked”)]. But the Court did not take into consideration

 the Post’s own Editor’s Note addressing the very question of whether Phillips’ accusation that

 Nicholas “blocked” him was a statement of fact capable of being proven true or false. In the

 Editor’s Note appended to the Fourth Article, the editors indicate that the article has been changed

 “to eliminate Nathan Phillips’s claim that one student blocked him from moving, which is

 contradicted by available video.” [First Am. Compl. at ¶ 224 (emphasis added)]. This Editor’s

 Note directly addresses the question by determining that the accusation that Nicholas “blocked”

 Phillips from moving can be “contradicted by available video,” which necessarily means that it is

 a fact capable of being proven true or false.

        Plaintiff should be granted leave to amend his Complaint so that the Court can take into

 consideration the Post’s own conclusions about which of its accusations are statements of fact

 capable of being proven true or false.

        2. The Court improperly determined that Phillips was a reliable witness and that his
           statements were credible.

        The Court also determined that Phillips was a credible witness and improperly presumed

 in ruling on the motion to dismiss that Phillips’ statements were truthful – despite the fact that




                                                  16
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 18 of 27 - Page ID#:
                                     501


 Plaintiff alleged in his Complaint that Phillips’ narrative was a lie invented to further Phillips’ own

 activist agenda.3

           The Court indicated during oral argument, when questioning Plaintiff’s counsel, that he

 was giving credibility to Phillips’ statements:

           THE COURT: Do you not agree that Phillips was being sincere when he was of
           the opinion that he was being blocked and not allowed to retreat, but Mr. Sandmann
           was of the opinion that he was just standing there and Phillips could go wherever
           he wanted?

 [Doc. 46 at 39]. The Order indicates in several places that the Court did make the determination

 that Phillips was being sincere:

                 “Phillips, however interpreted Sandmann’s action (or lack thereof) as blocking him
                  and not allowing him to retreat.” [Doc. 47 at 18];

                 “Phillips disclosed the reasons for his perception: the size of the crowd, the tense
                  atmosphere, taunts directed at his group, and his memories of past discrimination.”
                  [Id.].

                 “There were no undisclosed facts, and the reader was in as good a position as
                  Phillips to judge whether the conclusion he reached – that he was ‘blocked’ – was
                  correct.” [Id.].

                 “Phillips’ statement that he ‘felt threatened’ is merely ‘a third party’s subjective
                  feelings’. . . .” [Doc. 47 at 21];

                 “Phillips did not see it that way. He concluded that he was being ‘blocked’ and not
                  allowed to ‘retreat.’ He passed these conclusions on to The Post. They may have
                  been erroneous, but, as discussed above, they are opinion protected by the First
                  Amendment. . . .” [Doc. 47 at 28].4

 3
     The Court also appears to improperly give the Post the benefit of the neutral reportage doctrine,
     which has been specifically rejected by Kentucky courts. See, e.g., McCall v. Courier-Journal
     & Louisville Times Co., 623 S.W.2d 882 (1981) (“It is an ancient rule that authors and publishers
     may not repeat false and defamatory matter and escape liability with the plea that they were but
     quoting a source deemed authentic. They are not saved by accompanying the defamation with
     an expression of disbelief.”) (J. Lukowsky, concurring) (citations omitted). However, Plaintiff
     will not relitigate that issue in the context of this Motion.
 4
     It is, of course, contradictory for the Court to hold that Phillips’ statement that Nicholas
     “blocked” him is an opinion that cannot be proven true or false but then state that Phillips’


                                                   17
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 19 of 27 - Page ID#:
                                     502




 The Court also implicitly, if not explicitly, determined that the Post was justified in relying on

 Phillips’ false narrative. [See, e.g., Doc. 47 at 43 (“THE COURT: But if they can show they

 thought it was a reliable source, then they wouldn’t be negligent, would they?”)].

        At the motion to dismiss stage, the Court must “construe the complaint in the light most

 favorable to the nonmoving party [and] accept the well-pled factual allegations as true. . . .”

 Commercial Money Ctr., Inc. v. Ill. Union Ins. Co., 508 F.3d 327, 336 (6th Cir. 2007) (citation

 omitted). Plaintiff did plead in his initial Complaint that Phillips’ narrative was a lie invented by

 Phillips to further his own political agenda. [See, e.g., Doc. 1 at ¶¶ 34-37, 79-91, 180-81].

 However, those allegations apparently were overlooked by the Court when it instead reached a

 factual conclusion in ruling on the motion to dismiss that Phillips’ statements were truthful.

        In the proposed First Amended Complaint, Plaintiff expands on and clarifies his allegations

 that Phillips’ narrative was intended to be a factual recitation of events but was completely

 fabricated to further Phillips’ own activist agenda. [See, e.g., First Am. Compl. at ¶¶ 103-107,

 113-131, 141-152, 357, 370]. It is Plaintiff’s contention that, as a factual matter, Phillips fabricated

 his entire narrative of the January 18 incident – Phillips did not actually feel threatened, he did not

 actually feel blocked, he was not really trying to defuse a tense situation, etc. To the contrary,

 Plaintiff contends that Phillips saw an opportunity to create a media controversy – much like he

 did in Michigan with college students several years ago – and he invented a narrative that would

 generate that controversy. [Id.]. He then changed his story when confronted with facts that

 exposed his false narrative. [See First Am. Compl. at ¶¶ 156-168].




   conclusion “may have been erroneous.” [See also Doc. 46 (after reading Phillips’ statement that
   he was blocked to counsel for the Post, “THE COURT: Now, this turned out to be inaccurate.
   You agree with that, don’t you?”)].

                                                   18
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 20 of 27 - Page ID#:
                                     503


        Plaintiff also expanded greatly on his allegations that the Post was negligent in relying on

 Phillips’ narrative as a result of his bias and background. [See, e.g., First Am. Compl. at ¶¶ 20-21,

 108-168, 355-356, 371-373]. Plaintiff’s proposed First Amended Complaint provides significant

 additional detail to counter the Court’s inclination to credit Phillips’ narrative as truthful and

 sincere. Phillips is a long-time activist who has protested against projects sponsored by President

 Trump – including by beating his drum and singing during a protest on the steps of the Trump

 International Hotel in Washington, D.C. [First Am. Compl. at ¶ 121]. The Post previously

 published articles about Phillips’ activism. [First Am. Compl. at ¶¶ 108-112]. Phillips protested

 at a Catholic Church in Washington, D.C., and attempted to lead his group of followers into the

 church, the night following the January 18 incident, demanding reparations for Indigenous Peoples

 and punishment for Nicholas and his classmates, while singing the AIM song and beating his drum.

 [First Am. Compl. at ¶¶ 125-131]. Phillips has a criminal history including assault, and he

 incontrovertibly lied about being a Vietnam veteran. [First Am. Compl. at ¶¶ 132-140, 153-155].

 Phillips also was at the center of a very similar incident in 2015 when he claimed – also during a

 racially charged climate – that he was harassed by college students in a situation that he described

 very similarly to the January 18 incident. [First Am. Compl. at ¶¶ 141-152].

        Plaintiff could not anticipate that the Court would overlook the factual allegations in his

 Complaint about Phillips’ false narrative, and it is therefore necessary to grant him relief from the

 judgment and the dismissal with prejudice and grant leave to amend his Complaint to add detail

 about Phillips’ background and why he was a patently unreliable witness. When this additional

 background is considered, it is clear that the Court’s determination that “[t]here were no

 undisclosed facts” is inaccurate.




                                                  19
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 21 of 27 - Page ID#:
                                     504


       C. The Court Incorrectly Held That The Accusations Were Not Defamatory Per Se.
          The Court also incorrectly held that the accusations were not capable of a defamatory

 meaning and cannot constitute defamation per se. The Court reached this conclusion by improperly

 overlooking the context in which the accusations were published and by applying an improper

 legal standard with respect to what a “reasonable reader” would believe was being conveyed.

          1. The Court overlooked the applicable context.

          The Court overlooked the context that must be considered in determining whether the

 accusations are capable of a defamatory meaning and whether they constitute defamation per se,

 and Plaintiff should be permitted to amend his Complaint to describe more explicitly the context

 of the accusations.

          It is black-letter law that defamatory statements must be analyzed in context. See, e.g., Ky.

 Kingdom Amusement Co. v. Belo Ky., Inc., 179 S.W.3d 785, 791 (Ky. 2005) (“A jury in this type

 of action must consider the broadcasts in their entirety when determining whether the statements

 and inferences within it are false and defamatory”); Biber v. Duplicator Sales & Service, Inc., 155

 S.W.3d 732, 738 (Ky. App. 2004) (“Alleged defamatory statements must be construed in the

 context of the entire communication”). The Post led this Court to error by submitting with its

 reply brief a “chart” that isolates each individual false and defamatory statement identified by

 Plaintiff and completely ignores the context and the overall gists of the Articles created by the

 juxtaposition of the false and defamatory statements with other statements, images, and videos.

 [See Doc. 37-1]. The Court essentially copied the chart5 and instead of analyzing the Articles in



 5
     Oddly, the formatting of the Court’s chart almost exactly matches the formatting of the chart
     submitted by CNN in support of its Motion to Dismiss filed in Civil Action No. 2:19-cv-31-
     WOB-CJS. [See Doc. 31-10]. CNN filed its chart on May 15, prior to the Post filing its own
     similar chart on June 4.


                                                   20
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 22 of 27 - Page ID#:
                                     505


 their entirety, the Court pulled out the individual statements and analyzed each of them completely

 out of context.6 After taking the statements out of context, the Court then held that nearly every

 identified statement was “Not defamatory.” [See Doc. 47 at 30-36]. Indeed, the Court deemed as

 “Not defamatory” numerous statements that even the Post did not contend were not defamatory.

 [See, e.g., Doc. 47 at 35 (finding the statement “Phillips said he heard students shout, ‘Go back to

 Africa!’” to be “Not defamatory”)].

          Perhaps most egregiously, the Court held that the Post’s continuous references to Nicholas

 as wearing a MAGA cap and chanting “Build that wall!” are not capable of a defamatory meaning

 and cannot be construed as meaning that Nicholas engaged in racist conduct. [Doc. 47 at 23]. The

 Court found that chanting “Build that wall!” is “a political statement on an issue of public debate.

 . . .” and therefore not defamatory. [Id.]. This assessment ignores the context that is inherent in

 the Articles and is the very reason the January 18 incident became the subject of so many articles

 published by the Post and other media – “[v]ideos of a white boy wearing a MAGA hat while

 smiling in front of a Native American tribal elder and not budging immediately triggered an

 emotional response.” [See First Am. Compl. at ¶ 203 (quoting Post article)]. Indeed, part of the

 context that must be considered is that Phillips is the one who accused Nicholas and his classmates

 of chanting “Build that wall!” and Phillips obviously considered that chant to be racist.

          Although Plaintiff did allege in his initial Complaint that the statements about the MAGA

 hat and “Build that wall!” chants were defamatory, the allegations in the proposed First Amended

 Complaint are more expansive and clearly spell out why the accusations by the Post are not simply



 6
     Although the Court indicates that the statements in its chart are “drawn from the Complaint,”
     eight (8) of the statements in the Court’s chart include language not included in the statements
     as specifically enumerated in the Complaint. [See Doc. 47 at 30-36, Statements No. 5, 6, 7, 14,
     19, 25, 28, 29].

                                                  21
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 23 of 27 - Page ID#:
                                     506


 run-of-the-mill assertions that someone belongs to a particular political party. [See, e.g., First Am.

 Compl. at ¶¶ 197-200]. One aspect of the context available within the four corners of the Articles

 that is made explicit in the proposed First Amended Complaint is that the January 18 incident came

 just six (6) days after another media uproar about racism toward Native Americans when President

 Trump tweeted about Senator Elizabeth Warren, referring to her as “Pocahontas” and referencing

 the Wounded Knee massacre of Native Americans. [See First Am. Compl. at ¶ 201]. Many of the

 Articles published by the Post about the January 18 incident include a direct comparison between

 President Trump’s tweet and the January 18 incident – clearly casting Nicholas’ MAGA hat and

 purported actions as racist. [See,e.g., First Am. Compl. at ¶ 202(a) (Fourth Article says that “[t]he

 Friday incident happened less than a week after Trump made light of the 1890 Wounded Knee

 massacre of several hundred Lakota Indians by the U.S. cavalry in a tweet that was meant to mock

 Sen. Elizabeth Warren (D-Mass.), whom Trump derisively calls ‘Pocahontas.’”)]. The fact that

 the Post explicitly compared Nicholas’ actions to President Trump’s tweet about Senator Warren

 demonstrates the light in which all of the accusations against Nicholas were made. There was

 nothing “innocent” about the accusations of a Catholic boy “blocking” a Native American elder

 within the context of these Articles.

        Part of the “context” of the Articles also includes what additional material is included by

 the Post on the webpage that includes the accusations. In this case, as further evidence that the

 accusations were intended by the Post to convey that Nicholas was involved in racist actions, the

 Post provided links to several articles with racist themes under the “Read more” section directly

 following the article. [See First Am. Compl. at ¶ 207]. Those linked “Read more” articles include

 stories about a “soccer team appearing to give Nazi salutes” and an “[a]pparent Nazi salute at

 prom.” [Id.]. The fact that the Post considered articles about students giving Nazi salutes to be



                                                  22
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 24 of 27 - Page ID#:
                                     507


 comparable to the articles about Nicholas “blocking” Phillips and engaging in “Build that wall!”

 chants demonstrates additional context within which the accusations must be viewed.

           While this context is in the Articles themselves and therefore was part of the initial

 Complaint, Plaintiff should be granted leave to add allegations specifically pointing out this

 context within the Articles that necessarily impacted what the accusations conveyed to a

 reasonable reader.

           2. The Court applied an incorrect legal standard to determine whether the
              statements were capable of a defamatory meaning.

           In assessing whether the accusations are capable of a defamatory meaning, the Court

 incorrectly treated “social media” as being a separate audience from the Post’s readers, but nothing

 could be further from the truth.

           In the second sentence of the Order, the Court stated that: “In this age of social media, the

 events quickly became the subject of posts, squares, tweets, online videos, and – pertinent here –

 statements published by major media outlets.” [Doc. 47 at 1]. The Court apparently failed to

 comprehend the fact that “pertinent here” are not only “statements published,” but also posts,

 tweets, and online videos published by the Post.7 Although Plaintiff included allegations in his

 initial Complaint about the Post’s online presence and the publication of the Articles online,

 together with video, tweets, and posts, the Court apparently misapprehended the import of those

 allegations. In the proposed First Amended Complaint, Plaintiff makes it clear that the Post’s

 readers are not just incidentally online – they are primarily online. [See First Am. Compl. at ¶¶169-

 191]. The Post “publishes” its newspaper in electronic format so that it can be accessed and read

 anywhere. [Id. at ¶ 171]. The Post’s website had 86.6 million unique visitors in January 2019,



 7
     It is unclear to what the Court was referring with the use of the term “squares” in this context.

                                                    23
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 25 of 27 - Page ID#:
                                     508


 with 616.7 million views, and 74.5 million mobile visitors. [Id. at ¶¶ 176-77]. The Post has

 Comments sections following its articles and actively “welcomes reader contributions,” which are

 reviewed by an “audience engagement team,” and the Post even hosts live chats online with Post

 reporters. [Id. at ¶¶ 178-79]. Indeed, part of the Post’s reporting of the January 18 incident was

 conducted via Twitter when Post reporter Antonio Olivo solicited someone from the Indigenous

 Peoples group via tweet on the morning of January 19. [See First Am. Compl. at ¶ 182]. The

 Post’s website and publications are social media, and the two cannot be separated.

          It was therefore improper for the Court to treat “social media” users as a fringe group who

 cannot provide insight as to what meaning a “reasonable reader” would believe the Post’s

 accusations conveyed. The Court stated in its Order that “what constitutes actionable defamation

 is not subject to the whims of those in society who are faint of heart” and quoted a long section

 from the Restatement that says that defamation is not “a question of the existence of some

 individual or individuals with views sufficiently peculiar to regard as derogatory what the vast

 majority of persons regard as innocent. . . . if the group is one whose standards are so anti-social

 that it is not proper for the courts to recognize them.” [Doc. 47 at 12 (quoting Restatement 2nd

 § 559 cmt. e)]. The Order also indicated that “while unfortunate, it is further irrelevant that

 Sandmann was scorned on social media.” [Doc. 47 at 21].8

          In Kentucky, “where the words at issue are capable of more than one meaning, as they are

 here, the jury should decide which of the meanings a recipient of the message would attribute to

 it.” Yancey v. Hamilton, 786 S.W.2d 854, 858 (1989). See also Welch v. American Pub. Co. of

 Kentucky, 3 S.W.3d 724, 735 (Ky. 1999) (“[W]e laid this issue to rest in Yancey v. Hamilton … in


 8
     During oral argument, the Court recognized that Nicholas and his family had received death
     threats as a result of this “scorn.” [See Doc. 46 at 16 (“THE COURT: Apparently it was enough
     that people called him with death threats.”)]. Plaintiff submits that is far beyond “unfortunate.”

                                                   24
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 26 of 27 - Page ID#:
                                     509


 which we held that ‘if the words at issue are capable of more than one meaning… the jury should

 decide which of the meanings a recipient of the message would attribute to it.’”); Desai v. Charter

 Comms., LLC, 381 F. Supp. 3d 774, 786-76 (W.D. Ky. 2019) (analyzing Kentucky law and quoting

 Yancey to hold that the determination of whether a statement capable of two meanings is

 defamatory per se must be made by a jury). Plaintiff’s proposed First Amended Complaint adds

 many allegations of instances in which individuals – including Post readers, editors, and reporters

 – interpreted the Post’s accusations against Nicholas as being defamatory. [See, e.g., First Am.

 Compl. at ¶¶ 192-207]. At this stage of the proceedings, on a motion to dismiss, when taking into

 account the allegations in the proposed First Amended Complaint, the Court cannot say as a matter

 of law that no reasonable reader would attribute defamatory meanings to the accusations.

                                          CONCLUSION

        For the reasons identified herein, Plaintiff’s Motion should be granted: the judgment [Doc.

 48] should be set aside; the Order [Doc. 47] should be reconsidered; and Plaintiff should be granted

 leave to amend his Complaint and submit for filing the attached First Amended Complaint.

        Respectfully submitted this 23th day of August, 2019.

  L. LIN WOOD, P.C.                                     HEMMER DEFRANK WESSELS
                                                        PLLC
  /s/ L. Lin Wood
  L. Lin Wood (pro hac vice)                            /s/ Todd V. McMurtry
  lwood@linwoodlaw.com                                  Todd V. McMurtry
  Nicole Jennings Wade (pro hac vice)                   Kentucky Bar No. 82101
  nwade@linwoodlaw.com                                  tmcmurtry@hemmerlaw.com
  G. Taylor Wilson (pro hac vice)                       Kyle M. Winslow
  twilson@linwoodlaw.com                                Kentucky Bar No. 95343
  Jonathan D. Grunberg (pro hac vice)                   kwinslow@hemmerlaw.com
  jgrunberg@linwoodlaw.com
                                                        250 Grandview Drive, Ste. 500
  1180 W. Peachtree Street, Ste. 2040                   Ft. Mitchell, KY 41017
  Atlanta, GA 30309                                     Tel: 859-344-1188
  Tel: 404-891-1402                                     Fax: 859-578-3869
  Fax: 404-506-9111
                                                        Trial attorneys for Plaintiff
                                                 25
Case: 2:19-cv-00019-WOB-CJS Doc #: 49-1 Filed: 08/23/19 Page: 27 of 27 - Page ID#:
                                     510


                                 CERTIFICATE OF SERVICE
        I hereby certify that on August 23, 2019, I electronically filed the foregoing document with

 the Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing to

 registered CM/ECF participants.



                                                     /s/ Todd V. McMurtry
                                                     Plaintiff’s Counsel
